Title: Note on Motion on Illicit Trade with the Enemy, 17 June 1782
From: Madison, James
To: 


Editorial Note
17 June 1782. On 14 June 1782 Congress named eleven of its members, including JM, to be a committee under Samuel Osgood’s chairmanship, “To devise & report ways & means to prevent an illicit trade with the Enemy.” Three days later this committee was “discharged on a Motion of Mr. Madison & the business referred to a comee. of five” (NA: PCC, No. 186, fol. 36; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 333 n.). For their recommendation, see Report on Illicit Trade with the Enemy, 19 June 1782.
